Order entered December 2, 2013




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                          No. 05-13-00305-CV

                           IN THE INTEREST OF B.T.G., A CHILD

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-12707

                                              ORDER
       Before the Court is appellant’s November 7, 2013 motion requesting reporter’s records

and November 25, 2013 second motion for an extension of time to file a brief. Appellant is

appealing the divorce decree signed by the trial court on October 15, 2012. The trial court

conducted a hearing on October 15, 2012 and recited in the divorce decree that the hearing was

recorded. In response to this Court’s order dated October 16, 2013, Francheska Duffey, Official

Court Reporter for the 330th Judicial District Court of Dallas County, Texas, filed the reporter’s

record from a hearing held on July 9, 2013 in the suit affecting the parent child relationship.

This hearing is not part of the appeal.

       This appeal cannot proceed without the reporter’s record. Despite numerous orders, the

Court has yet to receive the appropriate reporter’s records. Accordingly, the Court ORDERS

Francheska Duffey to file, ON OR BEFORE JANUARY 3, 2014, the reporter’s records from

the following hearings:
       1. August 23, 2012;

       2. October 2, 2012;

       3. October 15, 2012

       4. November 6, 2012;

       5. December 4, 2012;

       6. January 7, 2013;

       7. January 25, 2013

       8. January 31, 2013;

       9. February 22, 2013; and

       10. February 26, 2013

If no hearings were recorded on any of the above dates, Francheska Duffey shall certify that fact

to this Court. We CAUTION Francheska Duffey that if the requested reporter’s records are not

filed ON OR BEFORE JANUARY 3, 2014, we will utilize the available remedies to obtain the

record, which may include ordering that Francheska Duffey not sit as a court reporter until the

complete record is filed in this appeal.

       We GRANT appellant’s motion for an extension of time to file a brief. Appellant shall

file his brief on or before Monday, February 3, 2014.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Francheska Duffey, appellant, and counsel for appellee.

                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE